 

Exhibit 10.1



 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement, dated as of __________ __, 2019, is made by and
between AUDIOEYE, INC., a Delaware corporation (the “Company”), and
_________________ (the “Indemnitee”). Capitalized terms used herein but not
defined when first used are defined in Section 7.

 

RECITALS

 

A.         The Company recognizes that competent and experienced persons are
increasingly reluctant to serve or to continue to serve as directors or officers
of corporations unless they are protected by comprehensive liability insurance
or indemnification, or both, due to increased exposure to litigation costs and
risks resulting from their service to such corporations, and due to the fact
that the exposure frequently bears no reasonable relationship to the
compensation of such directors and officers;

 

B.         The statutes and judicial decisions regarding the duties of directors
and officers are often difficult to apply, ambiguous, or conflicting, and
therefore fail to provide such directors and officers with adequate, reliable
knowledge of legal risks to which they are exposed or information regarding the
proper course of action to take;

 

C.         The Company and Indemnitee recognize that plaintiffs often seek
damages in such large amounts and the costs of litigation may be so enormous
(whether or not the case is meritorious), that the defense and/or settlement of
such litigation is often beyond the personal resources of directors and
officers;

 

D.         The Company believes that it is unfair for its directors and officers
to assume the risk of judgments and other expenses which may occur in cases in
which the director or officer received no personal profit and in cases where the
director or officer was not culpable;

 

E.         The Company, after reasonable investigation, has determined that the
liability insurance coverage presently available to the Company may be
inadequate in certain circumstances to cover all possible exposure for which
Indemnitee should be protected and the Company believes that the interests of
the Company and its stockholders would best be served by a combination of such
insurance and the indemnification by the Company of the directors and officers
of the Company;

 

F.          The Company’s By-Laws require the Company to indemnify its directors
and officers under certain circumstances and expressly provide that the
indemnification provisions set forth therein are not exclusive, and contemplate
that contracts may be entered into between the Company and its directors and
officers with respect to indemnification;

 

G.         The Company is organized under the Delaware General Corporation Law,
and Section 145 of the Delaware General Corporation Law (“Section 145”) empowers
the Company to indemnify its officers, directors, employees and agents by
agreement and to indemnify persons who serve, at the request of the Company, as
the directors, officers, employees or agents of other corporations or
enterprises, and expressly provides that the indemnification provided by Section
145 is not exclusive;

 

 

 



 

H.         The Board of Directors has determined that contractual
indemnification as set forth herein is not only reasonable and prudent but also
promotes the best interests of the Company and its stockholders;

 

I.           The Company desires and has requested Indemnitee to serve or to
continue to serve as a director or officer of the Company and/or one or more
subsidiaries or affiliates of the Company free from undue concern for
unwarranted claims for damages arising out of or related to such services to the
Company and/or one or more subsidiaries or affiliates of the Company; and

 

J.           Indemnitee is willing to serve, continue to serve or to provide
additional service for or on behalf of the Company on the condition that he or
she is furnished the indemnity and other rights provided for herein, in addition
to the protections afforded by the Company’s Certificate of Incorporation, as
amended (the “Certificate of Incorporation”), and By-Laws, and the applicable
policies of insurance maintained by the Company.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

 

Section 1.         Indemnification Generally.

 

In accordance with and subject to the terms and conditions of this Agreement, to
the fullest extent permitted by the laws of the State of Delaware:

 

(a)      Proceedings Other Than Proceedings by or in the Right of the Company.
The Company shall indemnify and hold harmless Indemnitee from any and all
Expenses and Liabilities incurred by Indemnitee by reason of a Proceeding (other
than a Proceeding by or in the right of the Company, which shall be addressed by
Subsection 1(b) of this Agreement) to which Indemnitee was or is a party or is
threatened to be made a party by reason of the fact of Indemnitee’s Corporate
Status if Indemnitee acted in good faith and in a manner Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company, and, with
respect to any criminal action, suit or proceeding, if Indemnitee had no
reasonable cause to believe Indemnitee’s conduct was unlawful.

 

(b)     Proceedings by or in the Right of the Company. The Company shall
indemnify and hold harmless Indemnitee from any and all Expenses and Liabilities
incurred by Indemnitee by reason of a Proceeding by or in the right of the
Company if Indemnitee acted in good faith and in a manner Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company, unless
Indemnitee shall have been adjudged in such Proceeding to be liable to the
Company, in which case no indemnification shall be made unless and to the extent
(and only to the extent) that, the Delaware Court of Chancery or the court in
which such Proceeding was brought shall determine upon application that, despite
the adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnity for such expenses
which the Delaware Court of Chancery or such other court shall deem proper.

 



2

 

 

Section 2.         Successful Defense; Partial Indemnification.

 

(a)     To the extent that Indemnitee has been successful on the merits or
otherwise in defense of any Proceeding, Indemnitee shall be indemnified against
all Expenses incurred in connection therewith.

 

(b)     To the extent that Indemnitee is not wholly successful in the defense of
a Proceeding but is successful, on the merits or otherwise, as to one or more
but less than all constituent claims, charges, issues or matters in such
Proceeding, the Company shall indemnify Indemnitee against all Expenses incurred
by him or her or on his or her behalf in connection with each successfully
resolved constituent claim, charge, issue or matter.

 

(c)     For purposes of this Agreement and without limiting the foregoing, if
any Proceeding (or, for purposes of Section 2(b) above, any constituent claim,
charge, issue or matter with respect to such Proceeding) is disposed of in any
manner (including by a dismissal without prejudice), without any of (i) the
imposition of Liabilities on the Indemnitee, (ii) an adjudication that
Indemnitee is liable to the Company, (iii) a plea of guilty or nolo contendere
by Indemnitee, (iv) an adjudication that Indemnitee did not act in good faith,
(v) an adjudication that Indemnitee did not act in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company, or (vi) with respect to any criminal proceeding, an adjudication that
Indemnitee had reasonable cause to believe Indemnitee’s conduct was unlawful,
Indemnitee shall be considered for the purposes of Section 2 hereof to have been
wholly successful with respect thereto, and shall be entitled to indemnification
hereunder.

 

(d)     If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for some or a portion of the Expenses or
Liabilities incurred by Indemnitee or on Indemnitee’s behalf in connection with
any Proceeding but not, however, for the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion of such Expenses and
Liabilities to which Indemnitee is entitled.

 

Section 3.         Determination That Indemnification Is Proper; Presumptions.

 

(a)     Any indemnification to which Indemnitee is entitled pursuant to Sections
1(a) or 1(b) of this Agreement shall (unless otherwise ordered by a court) be
made by the Company unless a determination is made that indemnification of
Indemnitee is not proper in the circumstances because Indemnitee failed to act
in good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company, or, with respect to any criminal
action, suit or proceeding, Indemnitee had reasonable cause to believe
Indemnitee’s conduct was unlawful. Any such determination shall be made, (i) by
a majority vote of the Disinterested Directors, even if less than a quorum, (ii)
by a majority vote of a committee of Disinterested Directors designated by
majority vote of Disinterested Directors, even if less than a quorum, (iii) by a
majority vote of a quorum of the outstanding shares of stock of all classes
entitled to vote on the matter, voting as a single class, which quorum shall
consist of stockholders who are not at that time parties to the Proceeding in
question, (iv) by Independent Legal Counsel, or (v) by a court of competent
jurisdiction; provided, however, that if a Change in Control shall have occurred
or indemnification is sought in connection with a Company Authorized Proceeding,
an indemnification determination hereunder shall be made by Independent Legal
Counsel in a written opinion to the Board of Directors, a copy of which shall be
delivered to Indemnitee.

 



3

 

 

(b)     In making any determination with respect to whether Indemnitee has acted
in good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company, or, with respect to any criminal
action, suit or proceeding, Indemnitee had no reasonable cause to believe
Indemnitee’s conduct was unlawful, the person, persons or entity making such
determination shall, to the fullest extent not prohibited by law, presume that
Indemnitee is entitled to Indemnification under this agreement unless clear and
convincing evidence to the contrary is adduced.

 

(c)      The termination of any action, suit or proceeding by judgment, order,
settlement, conviction or upon a plea of guilty, nolo contendere or its
equivalent, shall not, of itself, create a presumption that Indemnitee did not
act in good faith and in a manner which Indemnitee reasonably believed to be in
or not opposed to the best interests of the Company, and, with respect to any
criminal action or proceeding, had reasonable cause to believe that Indemnitee’s
conduct was unlawful.

 

(d)     For purposes of any determination of good faith, Indemnitee shall be
deemed to have acted in good faith if Indemnitee’s action was taken in good
faith reliance on the records or books of account of the Company, including
financial statements, or on information supplied to Indemnitee by the officers
of the Company in the course of their duties, or on the advice of legal counsel
for the Company or on information or records given or reports made to the
Company by an independent certified public accountant or by an appraiser or
other expert selected by the Company. The provisions of this Section 3(d) shall
not be deemed to be exclusive or to limit in any way the other circumstances in
which Indemnitee may be deemed or found to have acted in good faith for purposes
of any determination under this Agreement.

 

(e)     A person who acted in good faith and in a manner such person reasonably
believed to be in the interest of the participants and beneficiaries of an
employee benefit plan shall be deemed to have acted in a manner “not opposed to
the best interests of the Company” as referred to in this Agreement.

 

(f)     The knowledge and/or actions, or failure to act, of any other director,
trustee, partner, managing member, fiduciary, officer, agent or employee of the
Company or any other enterprise shall not be imputed to Indemnitee for purposes
of any determination made under this Agreement.

 

Section 4.         Advance Payment of Expenses; Notification and Defense of
Claim; Witness Expenses.

 

(a)     Expenses incurred by Indemnitee in defending a threatened or pending
civil, criminal, administrative or investigative action, suit or proceeding, or
in connection with an action by Indemnitee pursuant to Section 5(b), shall be
paid by the Company in advance of the final disposition of such action, suit or
proceeding within thirty (30) days after receipt by the Company of (i) a
statement or statements from Indemnitee requesting such advance or advances from
time to time and (ii) an executed undertaking by or on behalf of Indemnitee to
repay such amount or amounts if, and to the extent that, it shall ultimately be
determined that Indemnitee is not entitled to be indemnified by the Company for
such Expenses. Such undertaking shall be accepted without reference to the
financial ability of Indemnitee to make such repayment. Advances shall be
unsecured and interest-free.

 



4

 

 

(b)     Promptly after receipt by Indemnitee of notice of the commencement of
any Proceeding, Indemnitee shall, if a claim for indemnity or advancement of
Expenses is to be made against the Company hereunder, notify the Company of the
commencement thereof; provided, however, that any failure to promptly notify the
Company of the commencement of the action, suit or proceeding, or Indemnitee’s
request for indemnification, will not relieve the Company from any liability
that it may have to Indemnitee hereunder, except to the extent the Company is
actually and materially prejudiced in its defense of such action, suit or
proceeding as a result of such failure.

 

(c)      In the event the Company shall be obligated pursuant to Section 4(a) to
advance amounts of Expenses incurred by Indemnitee with respect to a Proceeding,
the Company shall be entitled to assume the defense of such action, suit or
proceeding, with counsel reasonably acceptable to Indemnitee, upon the delivery
to Indemnitee of written notice of its election to do so. After delivery of such
notice, approval of such counsel by Indemnitee and the retention of such counsel
by the Company, the Company will not be liable to Indemnitee under this
Agreement for any fees of counsel subsequently incurred by Indemnitee with
respect to the same Proceeding, provided that (1) Indemnitee shall have the
right to employ Indemnitee’s own counsel in such Proceeding at Indemnitee’s
expense and (2) if (i) the employment of separate counsel by Indemnitee has been
previously authorized in writing by the Company, (ii) counsel to the Company or
Indemnitee shall have reasonably concluded that there may be a conflict of
interest or position, or reasonably believes that a conflict is likely to arise,
between the Company and Indemnitee with respect to any significant issue in the
conduct of any such defense or (iii) the Company shall not, in fact, have
employed counsel to assume the defense of such Proceeding, then the fees and
expenses of Indemnitee’s counsel shall be at the expense of the Company, except
as otherwise expressly provided by this Agreement. The Company shall not be
entitled, without the consent of Indemnitee, to assume the defense of any claim
brought by or in the right of the Company or as to which counsel for the Company
or Indemnitee shall have reasonably made the conclusion provided for in clause
(ii) above in this Section 4(c). The Company shall not settle any Proceeding (in
whole or in part) as to which it has assumed the defense pursuant to this
Section 4(c) in any manner which would impose any Expense, judgment, Liability
or limitation on Indemnitee without Indemnitee’s prior written consent, such
consent not to be unreasonably withheld.

 

(d)     Notwithstanding any other provision of this Agreement to the contrary,
to the extent that Indemnitee is, by reason of Indemnitee’s Corporate Status,
made a witness in or otherwise subjected to non-party discovery or other process
with respect to any action, suit, claim, counterclaim, cross claim, hearing,
arbitration or other alternate dispute resolution mechanism, proceeding, or
investigation (in each case, whether formal or informal, and whether civil,
criminal, regulatory, administrative, arbitrative or investigatory) at a time
when Indemnitee is not a party to such action, suit, claim, counterclaim, cross
claim, hearing, arbitration or other alternate dispute resolution mechanism,
proceeding or investigation (in each case, whether formal or informal, and
whether civil, criminal, regulatory, administrative, arbitrative or
investigatory), the Company shall indemnify Indemnitee against all expenses
(including attorneys’ fees) actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection therewith.

 



5

 

 

Section 5.        Procedure for Indemnification.

 

(a)     To obtain indemnification hereunder, Indemnitee shall submit to the
Company a written request, including therein or therewith such documentation and
information as is reasonably available to Indemnitee and is reasonably necessary
to determine whether and to what extent Indemnitee is entitled to
indemnification. The Company shall, promptly upon receipt of such a request for
indemnification, advise the Board of Directors in writing that Indemnitee has
requested indemnification. Indemnitee shall reasonably cooperate with the
person, persons or entity making such determination with respect to Indemnitee’s
entitlement to indemnification hereunder. Any expenses incurred by Indemnitee in
so cooperating shall be borne by the Company (irrespective of the determination
as to Indemnitee’s entitlement to indemnification with respect to the underlying
Proceeding for which indemnification is being sought) and the Company shall
indemnify and hold Indemnitee harmless therefrom.

 

(b)     The Company’s determination whether to grant Indemnitee’s
indemnification request shall be made promptly and in any event within 60 days
following receipt of a request for indemnification pursuant to Section 5(a). The
right to indemnification as granted by Section 1 of this Agreement shall be
enforceable by Indemnitee in any court of competent jurisdiction if the Company
denies such request, in whole or in part, or fails to respond within such 60-day
period. It shall be a defense to any such action (other than an action brought
to enforce a claim for the advancement of costs, charges and expenses under
Section 4 hereof where the required undertaking, if any, has been received by
the Company) that Indemnitee has failed to act in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company, or, with respect to any criminal action, suit or proceeding,
Indemnitee had reasonable cause to believe Indemnitee’s conduct was unlawful,
but the burden of proving such defense, by clear and convincing evidence, shall
be on the Company. Neither (i) the failure of the Company (or its Board of
Directors, one of its committees, its Independent Legal Counsel or its
stockholders) to have made a determination prior to the commencement of such
action that indemnification of Indemnitee is proper in the circumstances because
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Company, or, with respect to
any criminal action, suit or proceeding, Indemnitee had no reasonable cause to
believe Indemnitee’s conduct was unlawful, nor (ii) the fact that there has been
an actual determination by the Company (or its Board of Directors, one of its
committees, its Independent Legal Counsel or its stockholders, as applicable)
that Indemnitee has not met such applicable standard of conduct, shall be a
defense to the action or create a presumption that Indemnitee has or has not met
the applicable standard of conduct. The Indemnitee’s expenses (including
attorneys’ fees) incurred in connection with successfully establishing
Indemnitee’s right to indemnification, in whole or in part, in any such
proceeding or otherwise shall also be indemnified by the Company.

 



6

 

 

(c)    The Indemnitee shall be presumed to be entitled to indemnification under
this Agreement upon submission of a request for indemnification pursuant to this
Section 5, and the Company shall have the burden of proof in overcoming that
presumption in reaching a determination contrary to that presumption. Such
presumption shall be used as a basis for a determination of entitlement to
indemnification unless the Company overcomes such presumption by clear and
convincing evidence.

 

(d)     If it is determined that Indemnitee is entitled to indemnification,
payment shall be timely made after that determination.

 

(e)     Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification under this Agreement shall be
required to be made prior to the final disposition of any Proceeding.

 

Section 6.         Insurance; Subrogation; Other Indemnitors.

 

(a)     The Company hereby covenants and agrees to use commercially reasonable
efforts to purchase and maintain Directors’ and Officers’ liability insurance
(“D&O Insurance”) from established and reputable carriers in reasonable amounts
on behalf of Indemnitee who is or was a director or officer of the Company, and
may purchase and maintain insurance on behalf of Indemnitee who is or was
serving at the request of the Company as a director, officer, employee or agent
of another corporation, partnership, joint venture, trust, employee benefit plan
or other enterprise against any liability asserted against, and incurred by,
Indemnitee or on Indemnitee’s behalf in any such capacity, or arising out of
Indemnitee’s status as such, whether or not the Company would have the power to
indemnify Indemnitee against such liability under the provisions of this
Agreement. Indemnitee shall be covered by the Company’s D&O Insurance in
accordance with its or their terms to the maximum extent of the coverage
available for any similarly-situated director or officer under such policy or
policies. Upon written request by Indemnitee, the Company shall provide copies
of all policies of D&O Insurance applicable to the Corporate Status of
Indemnitee obtained and maintained in accordance with this Section 6(a).

 

(b)     If the Company has such insurance in effect at the time the Company
receives from Indemnitee any notice of the commencement of a Proceeding, the
Company shall give prompt notice of the commencement of such Proceeding to the
insurer(s) in accordance with the procedures set forth in the applicable policy
or policies of insurance. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
such policy. The failure or refusal of any such insurer to pay any such amount
shall not affect or impair the obligations of the Company under this Agreement.

 

(c)      In the event of any payment by the Company under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee with respect to any other party, including, without
limitation, under any applicable policy of insurance and Indemnitee shall
execute all papers required and take all action necessary to secure such rights,
including execution of such documents as are necessary to enable the Company to
bring suit to enforce such rights in accordance with the terms of such insurance
policy. The Company shall pay or reimburse all expenses actually and reasonably
incurred by Indemnitee in connection with such subrogation.

 



7

 

 

 

(d)     The Company shall not be liable under this Agreement to make any payment
of amounts otherwise indemnifiable hereunder (including, but not limited to,
judgments, fines, ERISA excise taxes or penalties, and amounts paid in
settlement) if and to the extent of those amounts received by or on behalf of
Indemnitee from any other third party, whether pursuant to any insurance policy,
contract, agreement or otherwise.

 

Section 7.         Certain Definitions. For purposes of this Agreement, the
following definitions shall apply:

 

(a)     The term “Change in Control” means a change in control of the Company
occurring after the date hereof of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), whether or
not the Company is then subject to such reporting requirement; provided,
however, that, without limitation, such a Change in Control shall be deemed to
have occurred if after the date hereof:

 

(i)         any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 15% or more of the outstanding shares entitled to vote generally in
the election of directors without the prior approval of at least two-thirds of
the members of the Board of Directors in office immediately prior to the time
such person becomes such a beneficial owner; provided, however, that for any
stockholder that as of the date hereof beneficially owns 15% or more of such
shares, the percentage shall be [50]% rather than 15%; or

 

(ii)        there occurs a proxy contest, or the Company is a party to a merger,
consolidation, sale of assets, plan of liquidation or other reorganization not
approved by at least two-thirds of the members of the Board of Directors then in
office, as a consequence of which members of the Board of Directors in office
immediately prior to such transaction or event constitute less than a majority
of the Board of Directors thereafter; or

 

(iii)       during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors (together with any
new directors whose election or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of such period or
whose election or nomination for election was previously so approved) shall
cease for any reason other than death or disability to constitute a majority of
the Board of Directors then in office.

 

(b)     The term “Corporate Status” means the status of or service by Indemnitee
in the capacity of a director, officer, employee or agent of the Company or, at
the request of the Company, as a director, officer, trustee, administrator,
general partner, managing member, fiduciary, board of directors’ committee
member, employee or agent of any other corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise The
term “Corporate Status” shall be broadly construed and shall include, without
limitation, any actual or alleged act or omission to act in such capacity. For
purposes of this Agreement, Indemnitee’s service shall be deemed to be “at the
request of the Company” if such service is (i) with respect to any subsidiary of
the Company, or (ii) as a director, officer, employee or agent of the Company
which imposes duties on, or involves services by, such director, officer,
employee or agent with respect to an employee benefit plan, its participants or
beneficiaries; provided, however, that this list is intended to be illustrative
not exhaustive and nothing contained herein shall serve to limit the
circumstances under which Indemnitee may be deemed to be serving “at the request
of the Company” for purposes of this Agreement.

 



8

 

 

(c)     The term “Company” shall, in addition to AudioEye, Inc., be defined for
purposes hereunder to include, in addition to the resulting corporation, any
constituent corporation (including any constituent of a constituent) absorbed in
a consolidation or merger which, if its separate existence had continued, would
have had power and authority to indemnify its directors, officers, and employees
or agents, so that any person who is or was a director, officer, employee or
agent of such constituent corporation, or is or was serving at the request of
such constituent corporation as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise, shall stand in the same position under the provisions of this
Agreement with respect to the resulting or surviving corporation as he or she
would have with respect to such constituent corporation if its separate
existence had continued.

 

(d)     The term “Disinterested Directors” means those directors who are not and
were not parties to, or threatened to be made a party to, the Proceeding that is
the subject of the deliberations in question.

 

(e)     The term “Expenses” means all direct and indirect costs (including
without limitation attorneys’ fees, retainers, court costs, transcripts, fees of
experts, witness fees, travel expenses, duplicating costs, printing and binding
costs, telephone charges, postage, delivery service fees, and all other
disbursements or expenses) actually and reasonably incurred by or on behalf of
Indemnitee in connection with (i) prosecuting, defending, preparing to prosecute
or defend, investigating, being or preparing to be a witness in, or otherwise
participating in, a Proceeding or (ii) establishing, interpreting, defending or
enforcing a right to indemnification under this Agreement, the By-Laws, Section
145 or otherwise. “Expenses” also shall include (1) amounts incurred in
connection with any appeal resulting from any Proceeding, including the premium,
security for, and other costs relating to any cost bond, supersedeas bond, or
other appeal bond or its equivalent; (2) any federal, state, local or foreign
taxes imposed on Indemnitee as a result of the actual or deemed receipt of any
payments under this Agreement (on a grossed up basis); and (3) any interest,
assessments or other charges in respect of the foregoing. For purposes of this
Agreement, the parties agree that the term “Expenses” in any instance shall be
broadly construed, and that the above list is intended to be illustrative and
not exhaustive and nothing contained therein shall serve to limit the possible
scope of costs considered to be “Expenses” hereunder, provided, however, for the
avoidance of doubt, “Expenses” shall not include any Liabilities.

 

(f)      The term “Independent Legal Counsel” means a law firm, or a member of a
law firm, that is experienced in matters of corporation law and neither is, nor
in the past five years has been, retained to represent: (i) the Company, the
Indemnitee or one of the other directors of the Company in any matter material
to any such party, or (ii) any other party to the action, suit or proceeding
giving rise to a claim for indemnification hereunder. Independent Legal Counsel
shall be selected by the Company, with the approval of Indemnitee, which
approval will not be unreasonably withheld; provided, however, that Independent
Legal Counsel shall be selected by Indemnitee, with the approval of the Board of
Directors, which approval will not be unreasonably withheld (i) from and after
the occurrence of a Change in Control, and (ii) in connection with an action,
suit or proceeding by or in the right of the Company authorized or not
disapproved by the Board of Directors alleging claims against Indemnitee that,
if sustained, reasonably might give rise to a judgment for money damages of more
than $1,000,000 and/or injunctive relief (“Company Authorized Proceeding”). The
fees and costs of Independent Legal Counsel shall be paid by the Company.

 



9

 

 

(g)     The term “Liabilities” means any direct or indirect payments, losses or
liabilities of any type or nature whatsoever, including, without limitation, any
judgments, fines (including any excise taxes assessed with respect to any
employee benefit plan), penalties, third party attorneys’ fees, amounts paid in
settlement, arbitration or mediation, or amounts forfeited or reimbursed
(including all interest, assessments and other charges paid or payable in
connection with or in respect of any of the foregoing), arising out of or in
connection with any Proceeding; provided, however, that “Liabilities” shall not
include any Expenses.

 

(h)     The term “Proceeding” means any threatened, pending or completed action,
suit, claim, counterclaim, cross claim, hearing, arbitration or other alternate
dispute resolution mechanism, proceeding, or investigation (in each case,
whether formal or informal, and whether civil, criminal, regulatory,
administrative, arbitrative or investigatory) commenced by or on behalf of a
third party, a government agency, the Company, its Board of Directors, or a
committee thereof, in which Indemnitee was, is or will be involved as a party,
potential party, non-party witness or otherwise by reason of the Corporate
Status of Indemnitee, or by reason of by reason of any action alleged to have
been taken or omitted while serving in any Corporate Status, and, for purposes
of clarity, shall include any demand or claim for contribution brought against
Indemnitee by reason of Indemnitee’s Corporate Status by any director, officer,
employee or agent of the Company, other than Indemnitee, based upon or alleging
the joint liability of Indemnitee. For purposes of this Agreement, “Proceeding”
shall also include any inquiry, hearing, written demand, or other circumstances
that Indemnitee believes in good faith may lead to the institution or initiation
of any of the aforementioned. For purposes of this Agreement, the term
“Proceeding” in any instance shall be broadly construed to include all
preparatory and procedural aspects thereof, including, without limitation, the
investigation, preparation, prosecution, defense, settlement, arbitration and
appeal of, and the giving of testimony or the collection, preservation or
production of documents with respect to such Proceeding.

 

Section 8.        Limitation on Indemnification. Notwithstanding any other
provision herein to the contrary, the Company shall not be obligated pursuant to
this Agreement:

 

(a)      Claims Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to an action, suit or proceeding (or part thereof)
initiated by Indemnitee, except with respect to an action, suit or proceeding
brought to establish or enforce a right to indemnification (which shall be
governed by the provisions of Section 8(b) of this Agreement), unless such
action, suit or proceeding (or part thereof) was authorized or consented to in
writing by the Board of Directors of the Company;

 



10

 

 

(b)     Action for Indemnification. To indemnify Indemnitee for any expenses
incurred by Indemnitee with respect to any action, suit or proceeding instituted
by Indemnitee to enforce or interpret this Agreement, unless Indemnitee is
successful in establishing Indemnitee’s right to indemnification in such action,
suit or proceeding, in whole or in part, or unless and to the extent that the
court in such action, suit or proceeding shall determine that, despite
Indemnitee’s failure to establish their right to indemnification, Indemnitee is
entitled to indemnity for such expenses; provided, however, that nothing in this
Section 8(b) is intended to limit the Company’s obligation with respect to the
advancement of expenses to Indemnitee in connection with any such action, suit
or proceeding instituted by Indemnitee to enforce or interpret this Agreement,
as provided in Section 4 hereof, or to indemnify Indemnitee for expenses
incurred by Indemnitee in the course of cooperating with the Company in the
process for determining Indemnitee’s rights to indemnification, as provided in
Section 5 hereof;

 

(c)      Section 16 Violations. To indemnify Indemnitee on account of any
Proceeding with respect to which final judgment is rendered against Indemnitee
for payment or an accounting of profits arising from the purchase or sale by
Indemnitee of securities subject to Section 16(b) of the Exchange Act or any
similar successor statute;

 

(d)     Sarbanes-Oxley; Clawbacks. To indemnify Indemnitee for any reimbursement
of the Company by Indemnitee of any bonus or other incentive-based or
equity-based compensation or of any profits realized by Indemnitee from the sale
of securities of the Company, as required in each case under the Exchange Act or
applicable law (including without limitation (i) any such reimbursements that
arise from an accounting restatement of the Company pursuant to Section 304 of
the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) or Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act, or (ii) the payment
to the Company of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act or (iii) any
such recoupments or reimbursements that arise pursuant to any compensation
recoupment or clawback policy adopted by the Board or any committee of the
Board, including, but not limited to, any such policy adopted to comply with
stock exchange listing requirements implementing Section 10D of the Exchange
Act;);

 

(e)      ERISA. To indemnify Indemnitee for amounts for which the Indemnitee may
not be indemnified pursuant to Section 410(a) of ERISA;

 

(f)     Non-Compete and Non-Disclosure. To indemnify Indemnitee in connection
with Proceedings involving the enforcement of non-compete and/or non-disclosure
agreements or the non-compete and/or non-disclosure provisions of employment,
consulting or similar agreements the Indemnitee may be a party to with the
Company, or any subsidiary of the Company or any other applicable foreign or
domestic corporation, partnership, joint venture, trust or other enterprise, if
any.

 



11

 

 

Section 9.        Certain Settlement Provisions. Notwithstanding any other
provision of this Agreement, the Company shall have no obligation to indemnify
Indemnitee under this Agreement for amounts paid in settlement of any Proceeding
undertaken without the Company’s prior written consent, which shall not be
unreasonably withheld. The Company shall not settle any action, suit or
proceeding in any manner that would impose any Expense, judgment, Liability,
obligation or limitation on Indemnitee without Indemnitee’s prior written
consent, such consent not to be unreasonably withheld.

 

Section 10.      Savings Clause. If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever: (a) the validity, legality and enforceability of the remaining
provisions of this Agreement (including each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.

 

Section 11.       Contribution.

 

(a)     In order to provide for just and equitable contribution in circumstances
in which the indemnification provided for herein is held by a court of competent
jurisdiction to be unavailable to Indemnitee in whole or in part, it is agreed
that, in such event, the Company shall, to the fullest extent permitted by law
and in lieu of indemnifying Indemnitee with respect thereto, contribute to the
payment of Indemnitee’s Expenses and Liabilities incurred with respect to any
Proceeding, in an amount that is just and equitable in the circumstances, in
order to reflect (a) the relative benefits received by the Company and
Indemnitee, respectively, as a result of the event(s) and/or transaction(s)
giving rise to such Proceeding; and/or (b) the relative fault of the Company
(and its directors, officers, employees and agents other than Indemnitee) and
Indemnitee, respectively, in connection with such event(s) and/or
transaction(s), and taking into account, among other things, contributions by
other directors and officers of the Company or others pursuant to
indemnification agreements or otherwise; provided, that, without limiting the
generality of the foregoing, such contribution shall not be required where such
holding by the court is due to (i) the failure of Indemnitee to act in good
faith and in a manner Indemnitee reasonably believed to be in or not opposed to
the best interests of the Company, or, with respect to any criminal action, suit
or proceeding, Indemnitee had reasonable cause to believe Indemnitee’s conduct
was unlawful, or (ii) any limitation on indemnification set forth in Section
6(d), 8 or 9 hereof.

 

Section 12.      Form and Delivery of Communications. Any notice, request or
other communication required or permitted to be given to the parties under this
Agreement shall be in writing and either delivered in person or sent by
telecopy, telex, telegram, overnight mail or courier service, or certified or
registered mail, return receipt requested, postage prepaid, to the parties at
the following addresses (or at such other addresses for a party as shall be
specified by like notice):

 



12

 

 

If to the Company:

 

AudioEye, Inc.

5210 E Williams Circle Suite 750,

Tucson, AZ 85711

Attention:  
                                                                                          

 

If to Indemnitee, at the address set forth on the signature page hereto.

 

Section 13.      Subsequent Legislation. If the Delaware General Corporation Law
is amended after adoption of this Agreement to expand further the
indemnification permitted to directors or officers, then the Company shall
indemnify Indemnitee to the fullest extent permitted by the Delaware General
Corporation Law, as so amended.

 

Section 14.      Nonexclusivity. The provisions for indemnification and
advancement of expenses set forth in this Agreement shall not be deemed
exclusive of any other rights which Indemnitee may have under any provision of
law, the Certificate of Incorporation or the By-Laws, in any court in which a
proceeding is brought, the vote of the Company’s stockholders or disinterested
directors, other agreements or otherwise, and Indemnitee’s rights hereunder
shall continue after Indemnitee has ceased acting as an agent of the Company and
shall inure to the benefit of the heirs, executors and administrators of
Indemnitee. No amendment or alteration of the Certificate of Incorporation or
By-Laws or any other agreement shall adversely affect the rights provided to
Indemnitee under this Agreement.

 

Section 15.       Enforcement. The Company shall be precluded from asserting in
any judicial proceeding that the procedures and presumptions of this Agreement
are not valid, binding and enforceable. The Company agrees that its execution of
this Agreement shall constitute a stipulation by which it shall be irrevocably
bound in any court of competent jurisdiction in which a proceeding by Indemnitee
for enforcement of his or her rights hereunder shall have been commenced,
continued or appealed, that its obligations set forth in this Agreement are
unique and special, and that failure of the Company to comply with the
provisions of this Agreement will cause irreparable and irremediable injury to
Indemnitee, for which a remedy at law will be inadequate. As a result, in
addition to any other right or remedy Indemnitee may have at law or in equity
with respect to breach of this Agreement, Indemnitee shall be entitled to
injunctive or mandatory relief directing specific performance by the Company of
its obligations under this Agreement.

 

Section 16.     Interpretation of Agreement. It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification to Indemnitee to the fullest extent now or hereafter permitted
by law.

 

Section 17.       Entire Agreement. This Agreement and the documents expressly
referred to herein constitute the entire agreement between the parties hereto
with respect to the matters covered hereby, and any other prior or
contemporaneous oral or written understandings or agreements with respect to the
matters covered hereby are expressly superseded by this Agreement.

 



13

 

 

Section 18.      Term. The rights provided by, or granted pursuant to, this
Agreement shall continue as to Indemnitee after he or she has terminated his or
her Corporate Status and shall continue until the latest of (i) the expiration
of any relevant statutes of limitation or repose applicable to any matters for
which Indemnitee may seek indemnification hereunder, and (ii) the final
disposition, not subject to further appeal, of any Proceeding, and (iii) the
final disposition, not subject to further appeal, of any action by Indemnitee to
enforce his or her rights hereunder pursuant to Section 5(b) of this Agreement
or otherwise.

 

Section 19.       Modification and Waiver. No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provision hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.

 

Section 20.      Successor and Assigns. All of the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the parties hereto and their respective successors, assigns,
heirs, executors, administrators and legal representatives. The Company shall
require and cause any direct or indirect successor (whether by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company, by written agreement in form and substance reasonably
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.

 

Section 21.      Service of Process and Venue. For purposes of any claims or
proceedings to enforce this agreement, the Company consents to the jurisdiction
and venue of any federal or state court of competent jurisdiction in the State
of Delaware, and waives and agrees not to raise any defense that any such court
is an inconvenient forum or any similar claim.

 

Section 22.      Supersedes Prior Agreement. This Agreement supersedes any prior
understandings or agreements between Indemnitee and the Company or its
predecessors with respect to the subject matter hereof.

 

Section 23.      Governing Law. This Agreement shall be governed exclusively by
and construed according to the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware. If a court of competent jurisdiction shall make a final
determination that the provisions of the law of any state other than Delaware
govern indemnification by the Company of its officers and directors, then the
indemnification provided under this Agreement shall in all instances be
enforceable to the fullest extent permitted under such law, notwithstanding any
provision of this Agreement to the contrary.

 



14

 

 

Section 24.       Employment Rights. Nothing in this Agreement is intended to
create in Indemnitee any right to employment or continued employment.

 

Section 25.      Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original and which together shall be
deemed to be one and the same instrument, notwithstanding that both parties are
not signatories to the original or same counterpart.

 

Section 26.       Headings. The section and subsection headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 



15

 



 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.

 

  AUDIOEYE, INC.       By:     Name:     Title:     Attention:  



 

  INDEMNITEE           [INSERT NAME]   Address:           Email:  

 

  With a copy to:     Address:           Email:     Attention:  

 



[Signature Page to Indemnification Agreement]

 





 

